        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 1 of 38




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

OWEN MASON,                               :
    Plaintiff,                            :
                                          :
      v.                                  :   Case No. 3:19-cv-01899 (VLB)
                                          :
GEORGE CRUZ et al.,                       :
    Defendants.                           :


                 RULING ON MOTION FOR SUMMARY JUDGMENT

      On December 2, 2019, Plaintiff Owen Mason, an unsentenced1 inmate

currently in the custody of the Connecticut Department of Correction (“DOC”),

brought a complaint pro se and in forma pauperis under 42 U.S.C. § 1983 against

Defendants Correction Officer George Cruz, Hartford Correctional Center (“HCC”)

Warden McCormack, Correctional Counselor E. Tugie, Investigator Leone,

Director of Classification and Population Management David Maiga, Lieutenant

Betances, and Deputy Commissioner Angel Quiros, in their individual and official

capacities. Compl. [ECF No. 1]. Plaintiff alleged violation of his rights under the

Fourth, Eighth, and Fourteenth Amendment of the United States Constitution.

Plaintiff sought damages, injunctive relief, and unspecified declaratory relief.

      On initial review, the Court permitted Plaintiff’s Fourteenth Amendment

excessive force and his Fourteenth Amendment procedural and substantive due



1 The Court may “take judicial notice of relevant matters of public record.”
Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012). At this writing, the
Connecticut Department of Correction website shows that Plaintiff is an
unsentenced inmate housed at the Corrigan-Radgowski Correctional Center
(“Corrigan”).
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 2 of 38




process and equal protection claims to proceed. Initial Review Order [ECF No. 7

at 16-17].

       Defendants have filed a motion for summary judgment on the complaint in

its entirety. Mot. for Summary Judgment [ECF No. 36]. In support of their motion,

Defendants have submitted a memorandum of law [ECF No. 36-1] and a Rule

56(a)1 Statement of Facts [ECF No. 36-6] with exhibits.        In response to this

Court’s order for further briefing, Defendants have also submitted a supplemental

memorandum [ECF No. 42] and a supplemental Statement of Facts [ECF No. 42-1]

with exhibits. Plaintiff has filed opposition memoranda [ECF Nos. 43, 45-1], Rule

56(a)2 Statements of Facts [ECF Nos. 44, 45-1] and exhibits.

       For the following reasons, the Court will grant the motion for summary

judgment.

                                    I. FACTS2



See http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=327288.
2 Local Rule 56(a)1 provides: “Each material fact set forth in the Local Rule 56(a)1

Statement and supported by the evidence will be deemed admitted (solely for
purposes of the motion) unless such fact is controverted by the Local Rule 56(a)2
Statement required to be filed and served by the opposing party in accordance
with this Local Rule, or the Court sustains an objection to the fact.” Local Rule
56(a)3 provides that “each denial in an opponent’s Local 56(a)2 Statement[] must
be followed by a specific citation to (1) the affidavit of a witness competent to
testify as to the facts at trial, or (2) other evidence that would be admissible at
trial.” Defendants informed Plaintiff of this requirement in a Notice to Pro Se
Litigant. [ECF No. 36-7]. The Court may also consider the allegations of the
verified complaint in reviewing the motion for summary judgment. See Jordan v.
LaFrance, No. 3:18-cv-01541 (MPS), 2019 WL 5064692, at *1 n.1, *4 (D. Conn. Oct.
9, 2019).

                                         2
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 3 of 38




       The record—consisting of         the complaint, statements of facts, and

supporting exhibits submitted by the parties—reflects the following factual

background to this case.

            1. Facts relevant to Plaintiff’s Disciplinary Report, Hearing and
               Administrative Segregation Placement

       At all times relevant to this complaint, Plaintiff was an unsentenced pretrial

detainee.     Compl. [ECF No. 1 ¶ 2]. On September 15, 2019, while detained at

Hartford Correctional Center (“HCC”), Plaintiff received a Disciplinary Report

(“DR”) charging him with Assault on a DOC employee due to an incident that

occurred on that same day. Id. ¶¶ 20, 22; Defs.’ ex. C, Betances declar. [ECF No.

36-4 at 7].

       The Disciplinary Report issued by Defendant Cruz represented the

following. Plaintiff confronted Cruz and “got into [Cruz’s] personal space” while

in the doorway of the East 1 stairwell. Id. After Plaintiff failed to comply with

Cruz’s order consisting of “loud verbal direction for [him] to step back” and

continued to “get closer[,]” Officer Cruz “push[ed]” him “back and away.” Id.

Thereafter, Plaintiff “responded by punching [Cruz] in the face” and then “ran off”

while Cruz called a “Code Orange via Radio.” Id. This Disciplinary Report was

delivered to Plaintiff that evening at 10:00 PM. Id.

       A Disciplinary Investigation Report indicates that Plaintiff was informed of

the process of investigation and hearing and that he represented that Officer Cruz

set him up by opening doors “that should have been secured and left his post to

                                           3
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 4 of 38




confront [Plaintiff] in a stairwell that was off camera.” Id. at 9. The Disciplinary

Investigation Report also reflects that Plaintiff declined to request any witnesses

and verbally declined to sign the report. Id. In summarizing the facts underlying

the incident, the Disciplinary Investigator Leone stated:

      I/M Mason was upset that other inmates got out to the phone before
      he did. Officer Cruz unsecured several doors to the tiers in order to
      conduct a tour when I/M Mason confronted him in the unit stairwell.
      Verbal direction was given to I/M Mason by Officer Cruz to exit the
      stairwell and cease his agitated demeanor. I/M Mason continued to
      close space with Officer Cruz who then pushed I/M mason
      backwards in order to create space to utilize his radio to ask for
      assistance. I/M Mason came back at the officer with a strike between
      the nose and ear of the left side of Officer Cruz’s face. I/M Mason
      retreated as Officer Cruz called a Code Orange.

Id. at 10.   Leone noted that he reviewed the video requested by Plaintiff for

preservation but that this video did not depict the actual incident at issue in this

case. Id. He recommended a guilty finding on the disciplinary report. Id.

      An Inmate Interview Statement dated September 23, 2019 (reflecting

Plaintiff’s version of the incident) claims that Correction Officer Cruz told Plaintiff

to come into the stairwell and that Cruz subsequently assaulted him. Id. at 12-13.

Plaintiff provided his advisor CCT Saunders with a statement describing his

version of the events resulting in his disciplinary charge.3 Id. at 15.

      On September 24, 2019, Plaintiff received notice that he was being

considered for Administrative Segregation Program placement. Defs.’ Rule 56(a)



3 The Advisor Report dated October 2, 2019 also indicates that the evidence was
reviewed with Plaintiff and that he “did not request video.” Id. at 16.
                                          4
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 5 of 38




Stmt. [ECF No. 36-6 ¶ 12]. The Administrative Segregation hearing was held on

September 27, 2019. Id. ¶ 13. Plaintiff appeared at the hearing and presented his

opposition to his placement in the Administrative Segregation Program and had

the opportunity to present his own statement, witnesses, and evidence. Id. ¶¶ 14-

15. Plaintiff was also provided the opportunity to have an advisor for the hearing.

Defs.’ ex. D, Tugie declar. [ECF No. 36-5 ¶ 6, p. 4].

      In a decision dated October 8, 2019, Hearing Officer Tugie recommended

Plaintiff’s placement in the Administrative Segregation Program, which was

authorized by Director Maiga. Defs.’ Rule 56(a) Stmt. [ECF No. 36-6 ¶ 16]; Defs.

ex. D, Tugie declar. [ECF No. 36-5 ¶ 10]. On October 10, 2019, Plaintiff received

written notice of this decision and of his right to appeal that decision. Defs.’ Rule

56(a) Stmt. [ECF No. 36-6 ¶ 17].

      On October 9, 2019, Plaintiff pleaded not guilty to the disciplinary charge

and had the opportunity to contest the charge by presenting his own statement,

witnesses and evidence at the hearing before Lieutenant Betances. Defs.’ Rule

56(a) Stmt. [ECF No. 36-6 ¶ 9]; Defs.’ ex. C, Betances declar. [ECF No. 36-4 ¶ 6].

The Incident Report, Plaintiff’s statement, a video summary, the Advisor Report,

and a Medical Incident Report were all submitted as evidence at the hearing on

October 9, 2019. Id. ¶¶ 11, 14.

      Following the hearing, in a decision dated October 9, Lieutenant Betances

found Plaintiff guilty of the Disciplinary Report charge.    Id. ¶ 15, p. 5.   In the


                                           5
           Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 6 of 38




Disciplinary Process Summary Report, Betances stated that the incident report

“notates the inmate appeared agitated when he exited his cell supposedly due to

other inmates being allowed to use the phone before him[,]” and that “the inmate

approached the officer in the stairwell where he punched the officer in the face

and then ran away.” Id. at 6. The decision stated that the record showed the

officer involved “was noted as having … injuries consistent with being punched”

while Plaintiff was noted as having no injuries.      Id.   Plaintiff received written

notice of the decision and his right to appeal. Defs.’ Rule 56(a) Stmt. [ECF No. 36-

6 ¶ 11].     As a result of the guilty finding on the Disciplinary Report, Plaintiff

received the sanctions of 30 days of punitive segregation, 90 days of Loss of

Phone, and 60 days loss of visitation. Defs.’ ex. C, Betances declar. [ECF No. 36-

4 at 5].

       All DOC inmates in restrictive housing are housed according to the

standards set forth in DOC Restrictive Status Administrative Directive 9.4 and

Attachment A/1. Defs.’ Supp. Facts [ECF No. 42-1 ¶ 1]. Administrative Directive

9.4 states that DOC provides “restrictive conditions as required to preserve the

order, safety, and security of facilities to comply with the law, and to manage

inmate behavior.”     A.D. 9.4 § 1.   Director Maiga’s declaration explains that the

general objective for the restrictive housing is to deter problematic inmates and

motivate better behavior by providing incentives for the inmate to progress out of

the restrictive conditions.   Maiga declar. [ECF No. 42-2 ¶ 4].     In a declaration,


                                          6
          Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 7 of 38




Captain     Chevalier,   the   Unit   Manager   during   Plaintiff’s   incarceration   in

Administrative Segregation at the Northern Correctional Institution (“Northern”),

represents that there is no basis for Plaintiff’s complaint about inadequate

ventilation, plumbing, and food. Chevalier declar. [ECF No. 42-5 ¶¶ 2, 4].

      Plaintiff received all of the programs and recreation associated with the

Administrative Segregation program. Defs.’ Supp. Facts [ECF No. 42-1 ¶ 7].

           2. Facts Relevant to Plaintiff’s Exhaustion of Administrative Remedies

      On October 9, 2019, Plaintiff filed a Level 1 Grievance while at Northern

concerning the alleged assault on him by Officer Cruz on September 15, 2019; it

requested suspension of Officer Cruz. Defs.’ ex. B, Saunders declar. [ECF No. 36-

3 ¶ 5, p. 4]. This Level-1 Grievance was denied on November 21, 2019 for the

stated reasons that inmates do not “dictate staff discipline” and there was no

evidence to support Plaintiff’s assertion that Officer Cruz assaulted him. Id.

      On November 26, 2019, Plaintiff filed a Level-2 Grievance, complaining that

he had not received a response to his Level-1 Grievance. Id. ¶ 9, p. 5. Northern

Administrative Remedies Coordinator Saunders sent Plaintiff a memo dated

November 27, 2019, stating that his Level-2 Grievance was being returned and the

Level 1 Grievance had been disposed of on November 21, 2019. Id. ¶ 10, p. 6.

Saunders also provided a copy of the Level-1 Grievance response. Id.

      Plaintiff avers that a Northern correctional staff member handed him a copy

of the Level-1 Grievance response at 10:00 AM on November 27, 2019, and that he


                                           7
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 8 of 38




then submitted a Level-2 Grievance to appeal the denial of his Grievance. Pl.’s

ex. A, Mason Aff. [ECF No. 45-1 at 24 ¶ 4]. He explains further that he received a

visit later that day from Saunders, who delivered her memo and a copy of the

Level-1 Grievance with the disposition dated November 21, 2019.          Id. ¶ 5. He

states that he informed her that he was not receiving his grievances in a timely

manner and that he submitted two Level-2 Grievances, one which addressed the

lack of response to his Level-1 Grievance; and the other that he submitted in

response to his Level-1 Grievance disposition that he just received that day. Id. ¶

6.

      Grievance Counselor Saunders avers that Plaintiff received a copy of the

Level-1 Grievance response shortly after November 21, 2019; however, Saunders

has not provided any evidence substantiating her assertion.        See Defs.’ ex. B,

Saunders declar. [ECF No. 36-3 ¶ 8]. However, both parties appear to agree that

Plaintiff received two copies of the Level-1 grievance disposition prior to

November 28, 2019. Defs.’ Rule 56(a) Stmt. [ECF No. 36-6 ¶ 4].

      Plaintiff avers that due to the Thanksgiving holiday and confusion with the

delivery of Grievances, he submitted another Level-2 Grievance dated December

4, 2019. Pl.’s ex. A, Mason Aff. [ECF No. 45-1 at 25, ¶ 7]. On February 14, 2020,

Plaintiff’s Level-2 Grievance dated December 4, 2019 was rejected on the basis

that it was not filed within five days from receipt of the Level-1 Disposition. Defs.’




                                          8
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 9 of 38




Rule 56(a) Stmt. [ECF No. 36-6 ¶ 4]; Defs.’ ex. B, Saunders declar. [ECF No. 36-3 at

7].

      Plaintiff has submitted a copy of a Level-2 Grievance dated November 26,

2019 appealing the Level-1 decision; this Level-2 Grievance, which indicates in

the “Date Received” box that it was received on January 10, 2020, was rejected

on February 14, 2020.     Pl.’s Aff., ex. A [ECF No. 45-2 at 1].     The disposition

explained that Plaintiff had five days from receipt of his Level-1 disposition to

submit his Level-2 Grievance, but his Level-2 Grievance was received by the

Northern administrative remedies coordinator on December 11, 2019. Id. The box

indicating exhaustion of administrative remedies was checked. Id. Plaintiff later

received a letter dated March 5, 2020, from Sharonda Carlos, Acting District

Administrator, who stated that Plaintiff could not file a Level-3 appeal of his

Level-2 disposition and that he had “exhausted the Department’s Administrative

Remedies.” Id. at 5 (emphasis in original).

      Plaintiff has also submitted his inmate request and Level-1 Grievance

regarding his confinement in the Administrative Segregation Program.            In an

inmate request to non-defendant Captain Chevalier, Plaintiff stated: “I would like

to know what is the justification for placing me in long term isolation as a pre-trial

detainee, and subjected to harsher conditions than former death row inmates and

other deemed not fit for population as well as putting me on a punitive status as

pre-trial detainee?”   Pl.’s Supp. Facts [ECF No. 45-1 at 30].        In his Level-1


                                          9
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 10 of 38




Grievance dated December 17, 2019, he complained that Warden McCormack and

the Northern Warden “and others continue to violate my constitutional rights as a

pre-trial detainee” because he “should not be placed in long term isolation” and

“Administrative Segregation is being employed punitively.”        Id. at 3.   This

grievance was rejected on December 26, 2019 without disposition; the response

indicated that Plaintiff had previously filed an appeal of his Administrative

Segregation placement, which was denied on October 28, 2019, and was not

subject to further appeal. Id.

                                 II. LEGAL STANDARD

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

proving that no genuine factual disputes exist. See Vivenzio v. City of Syracuse,

611 F.3d 98, 106 (2d Cir. 2010). “In determining whether that burden has been

met, the court is required to resolve all ambiguities and credit all factual

inferences that could be drawn in favor of the party against whom summary

judgment is sought.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986); Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). This means that “although the court should review the record as a whole,

it must disregard all evidence favorable to the moving party that the jury is not

required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,


                                         10
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 11 of 38




151 (2000); see Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004 WL

2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the

proceeding, [the moving party is] required to present admissible evidence in

support of their allegations; allegations alone, without evidence to back them up,

are not sufficient.”) (citing Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996)); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011).

Put another way, “[i]f there is any evidence in the record that could reasonably

support a jury’s verdict for the nonmoving party, summary judgment must be

denied.” Am. Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446

F.3d 313, 315–16 (2d Cir. 2006) (internal quotation marks and citation omitted).

      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on

mere assertions that affidavits supporting the motion are not credible.” Gottlieb,

84 F.3d at 518.   Where there is no evidence upon which a jury could properly

proceed to find a verdict for the party producing it and upon whom the onus of

proof is imposed, such as where the evidence offered consists of conclusory

assertions without further support in the record, summary judgment may lie.

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir. 2010).

                                 III. DISCUSSION

      Defendants maintain that Plaintiff’s Fourteenth Amendment excessive

force claim is unexhausted under the procedures set forth in Administrative


                                        11
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 12 of 38




Directive 9.6 in compliance with the Prison Litigation Reform Act (“PLRA”) and

that Plaintiff cannot demonstrate, as a matter of law, any violation of his

Fourteenth Amendment due process and substantive due process and equal

protection rights. The Court will first consider the issue of exhaustion under the

PLRA.

      A.     Exhaustion of Administrative Remedies

      The PLRA requires prisoners to exhaust available administrative remedies

before filing a federal lawsuit regarding prison conditions. 42 U.S.C. § 1997e(a)

(“No action shall be brought with respect to prison conditions under section 1983

of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.”). Section 1997e(a) applies to all claims regarding prison life, Porter

v. Nussle, 534 U.S. 516, 532 (2002), and it requires exhaustion of any available

administrative remedies, regardless of whether they provide the relief the inmate

seeks. See Booth v. Churner, 532 U.S. 731, 741 (2001).

      A claim is not exhausted until the inmate complies with all administrative

deadlines and procedures. See Woodford v. Ngo, 548 U.S. 81, 90–93 (2006). A

prisoner who does not complete the exhaustion process until after filing a federal

lawsuit has not satisfied the exhaustion requirement. See Neal v. Goord, 267 F.3d

116, 122 (2d Cir. 2001) (“Subsequent exhaustion after suit is filed therefore is




                                          12
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 13 of 38




insufficient.”), overruled on other gnds., Porter, 534 U.S. 516; Gulley v. Bujnicki,

No. 3:19-cv-00903 (SRU), 2019 WL 2603536, at *3 (D. Conn. June 25, 2019).

        The exhaustion requirement may be excused when a remedy is not

available in practice even if it is “officially on the books.” Ross v. Blake, 136 S.

Ct. 1850, 1858–59 (2016).    This means that “an inmate is required to exhaust

those, but only those, grievance procedures that are ‘capable of use’ to obtain

‘some relief for the action complained of.’” Id. at 1859 (quoting Booth, 532 U.S. at

738).    The United States Supreme Court has established three kinds of

circumstances in which an administrative remedy might be unavailable:              (1)

“when (despite what regulations or guidance materials may promise) it operates

as a simple dead end—with officers unable or consistently unwilling to provide

any relief to aggrieved inmates”; (2) when a procedure is “so opaque that it

becomes,    practically speaking, incapable of      use”;   or   (3)    “when   prison

administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”              Id. at 1859–60.

“Whether an administrative remedy was available to a prisoner in a particular

prison or prison system is ultimately a question of law, even when it contains

factual elements.” Hubbs v. Suffolk Cnty. Sheriff’s Dep’t, 788 F.3d 54, 59 (2d Cir.

2015). Failure to exhaust administrative remedies is an affirmative defense. See

Jones v. Bock, 549 U.S. 199, 216 (2007).




                                           13
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 14 of 38




       Administrative Directive 9.6 “provide[s] a means for an inmate to seek

formal review of an issue relating to any aspect of an inmate’s confinement that is

subject to the Commissioner’s authority[.]”       A.D. 9.6(1).   Because his claims

concern custody staff members’ use of excessive force, Plaintiff was obligated to

exhaust his administrative remedies under Administrative Directive 9.6. See Riles

v. Buchanan, 656 F. App’x 577, 581 (2d Cir. 2016) (affirming district court’s

dismissal based on inmate’s failure to exhaust his claim of correction officer’s

use of excessive force under Administrative Directive 9.6). “[I]t is the prison’s

requirements, and not the PLRA, that define the boundaries of proper

exhaustion.” Bock, 549 U.S. at 218.

       Administrative Directive 9.6(6) requires an aggrieved inmate to first seek

informal resolution prior to filing a grievance. A.D. 9.6(6)(A). It provides that “the

inmate shall submit a written request via CN 9601, Inmate Request Form” in the

event that “the verbal option does not resolve the issue.”        Id.   Administrative

Directive 9.6(6)(C) specifically states that the inmate must include a copy of the

Inmate Request Form (CN 9601) with the grievance (CN 9602) or an inmate must

explain its absence.

       The Level-1 Grievance must be filed within thirty calendar days from the

date of the occurrence or discovery of the cause of the Grievance.           See A.D.

9.6(6)(C).   The Unit Administrator shall respond in writing to the Level-1

Grievance within thirty business days of his or her receipt of the Grievance. See


                                         14
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 15 of 38




A.D. 9.6(6)(I). The inmate may appeal the disposition of the Level-1 Grievance by

the Unit Administrator or the Unit Administrator’s failure to dispose of the

grievance in a timely manner to Level-2. See A.D. 9.6(6)(G), (I) & (K). A grievance

returned without disposition due to a failure to comply with procedural

requirements of Administrative Directive 9.6 may not be appealed.         See A.D.

9.6(6)(G).

       A Level-2 Grievance of a disposition of a Level-1 Grievance must be filed

within five calendar days from the inmate’s receipt of the decision on the Level-1

Grievance, and the Level-2 reviewer shall provide a written response within thirty

business days of receipt of the Level-2 Grievance. See A.D. 9.6(6)(K). A Level-2

Grievance of the Unit Administrator’s failure to dispose of the Level-1 Grievance

in a timely manner must be filed within 65 days from the date the Level-1

Grievance was filed by the inmate. See A.D. 9.6(6)(M). Level-2 Grievances from

inmates confined in Connecticut correctional facilities are reviewed by the

appropriate District Administrator. See A.D. 9.6(6)(K)(1).

       Level-3 Grievances are restricted to challenges to department policy, the

integrity of the grievance procedure or Level-2 Grievances to which there has

been an untimely response by the District Administrator. See A.D. 9.6(6)(L). A

Level-3 Grievance must be filed within five calendar days from the inmate’s

receipt of the decision on the Level-2 Grievance. See id. A Level-3 Grievance of

the District Administrator’s failure to dispose of the Level-2 Grievance in a timely


                                         15
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 16 of 38




manner must be filed within 35 days of the filing of the Level-2 Grievance. See

A.D. 9.6(6)(M).   A Level-3 Grievance is reviewed by the Commissioner of

Correction or his or her designee. See A.D. 9.6(6)(L).

      Defendants argue that Plaintiff failed to exhaust his excessive force claim

against Officer Cruz because he failed to file his Level-2 Grievance within five

days of the receipt of the Level-1 disposition as required under A.D. 9.6(6)(K).

Defs.’ Mem. [ECF No. 36-1 at 7]. However, the parties have submitted evidence

that raises a question of fact about the specific date that Plaintiff received the

Level-1 Grievance.   Plaintiff’s Level-2 Grievance dated November 26, 2019 calls

into question Plaintiff’s averment that he received his Level-1 disposition on

November 27, 2019, but the Court declines to resolve a credibility issue on a

motion for summary judgment. Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir. 2017)

(“Credibility assessments, choices between conflicting versions of the events,

and the weighing of evidence are matters for the jury, not for the court on a

motion for summary judgment.”).

       Nevertheless, the record demonstrates that Plaintiff has failed to exhaust

his administrative remedies by satisfying all the steps set forth under 9.6 prior to

filing his complaint as required by the PLRA.      As the United States Supreme

Court explained in Woodford, 548 U.S. at 90 (citation and internal quotation marks

omitted):

      Because exhaustion requirements are designed to deal with parties
      who do not want to exhaust, administrative law creates an incentive

                                        16
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 17 of 38




      for these parties to do what they would otherwise prefer not to do,
      namely, to give the agency a fair and full opportunity to adjudicate
      their claims. Administrative law does this by requiring proper
      exhaustion of administrative remedies, which means using all steps
      that the agency holds out, and doing so properly (so that the agency
      addresses the issues on the merits).

Here, even assuming that Plaintiff’s Level-2 Grievance dated November 26, 2019

was timely filed and sufficed to exhaust his administrative remedies as noted on

the grievance, Plaintiff did not receive this disposition until February 14, 2020,

more than two months after Plaintiff filed the instant matter in federal court on

December 2, 2019.    Pl.’s ex. A, Mason Aff. [ECF No. 45-2 at 1].    An untimely

response to his Level-2 Grievance does not salvage his claim. A detainee must

file a Level-3 grievance of the District Administrator’s failure to dispose of the

Level-2 Grievance in a timely manner within 35 days of the filing of the Level-2

Grievance. See A.D. 9.6(6)(M). Plaintiff has presented no evidence that he filed a

Level-3 Grievance of the failure to dispose of his Level-2 Grievance within the 35

days required.   Thus, Plaintiff’s Fourteenth Amendment excessive force claim

against Officer Cruz must be dismissed because Plaintiff failed to exhaust his

administrative remedies before filing this action.      Accordingly, Defendants’

motion for summary judgment on Count One against Officer Cruz is GRANTED.

      The Court pauses briefly to note that Acting District Administrator

Sharonda Carlos’ statement to Plaintiff that he “exhausted his administrative

remedies” is of no moment for three reasons. First, that statement was made, as

noted, on March 5, 2020, more than three months after Plaintiff filed this action.

                                       17
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 18 of 38




See Neal v. Goord, 267 F.3d at 122 (“Subsequent exhaustion after suit is filed

therefore is insufficient.”). Second, it has been established that a bald statement

from a prison official to an inmate that he has exhausted his administrative

remedies is not dispositive if the inmate has not, in fact, done so. Riles, 656 F.

App’x at 580-81 (affirming district court’s dismissal based on inmate’s failure to

exhaust his claim despite him being “assured by DOC staff that the assault would

be investigated, leading him to reasonably believe that his verbal complaint

resolved the issue such that no written request was required.”). Finally, having

failed to file his grievance timely, Plaintiff exhausted by waiver his available

administrative remedies.

      B.    Fourteenth Amendment Violations

      Plaintiff’s claims with regard to his disciplinary hearing and administrative

segregation raise procedural and substantive due process concerns.         Plaintiff

alleges that Defendants Warden McCormick, Counselor Supervisor Tugie,

Director of Classification Maiga, and Deputy Commissioner Quiros placed him in

administrative segregation after his September 27, 2019 hearing without due

process of law. [ECF No. 1 ¶ 52]. Similarly, he alleges due process violations

against Defendants Leone and Betances in connection with his October 9, 2019

disciplinary hearing based on introduction of allegedly false information and

failure to properly review the evidence.     Id. ¶ 61.   He alleges that Defendants

Warden McCormick, Counselor Supervisor Tugie, Director of Classification


                                        18
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 19 of 38




Maiga, and Deputy Commissioner Quiros placed him in extremely harsh

conditions of confinement in violation of his Fourteenth Amendment rights.

Compl. [ECF No. 1 ¶ 58]. Finally, Plaintiff also asserts violation of his right to

equal protection under the Fourteenth Amendment Equal Protection Clause by

imposing harsh conditions of confinement that were not imposed on other

similarly situated individuals. Id. ¶ 58.

      Defendants argue that Plaintiff cannot demonstrate any violation of the

Fourteenth Amendment as a matter of law.

      “It is well settled in this Circuit that ‘personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.’” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v.

Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). The Second Circuit has

defined “personal involvement” to mean direct participation, such as “personal

participation by one who has knowledge of the facts that rendered the conduct

illegal,” or indirect participation, such as “ordering or helping others to do the

unlawful acts.”   Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001)

(citation omitted).   To “hold a state official liable under § 1983, a plaintiff must

plead and prove the elements of the underlying constitutional violation directly

against the official without relying on a special test for supervisory liability.”

Tangreti v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020).

      A.     Fourteenth Amendment Due Process


                                            19
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 20 of 38




       The Fourteenth Amendment provides that “[n]o State shall ... deprive any

person of life, liberty, or property, without due process of law.”         U.S. Const.

amend. XIV, § 1.        A Fourteenth Amendment due process claim can be either

procedural or substantive. While procedural due process prohibits deprivations

of   life, liberty or    property without        constitutionally adequate procedures,

substantive due process protects these substantive rights “no matter the process

employed by the State.”        Case v. Anderson, No. 16-CV-983 (NSR), 2017 WL

3701863, at *14 (S.D.N.Y. Aug. 25, 2017).

       1.    Procedural Due Process

       Although a “prison inmate has no constitutionally guaranteed immunity

from being falsely or wrongly accused of conduct which may result in the

deprivation of a protected liberty interest,” Plaintiff may challenge his guilty

finding on his Disciplinary Report on a claim that he was deprived of procedural

due process in violation of the Fourteenth Amendment. See Willey v. Kirkpatrick,

801 F.3d 51, 63 (2d Cir. 2015); Velez v. Burge, 483 F. App’x 626, 628 (2d Cir. 2012)

(noting inmate must show something more than false charges, such as

deprivation of procedural due process during the disciplinary hearing).

       A claim of a violation of procedural due process “proceeds in two steps:

We first ask whether there exists a liberty or property interest of which a person

has been deprived, and if so we ask whether the procedures followed by the State




                                            20
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 21 of 38




were constitutionally sufficient.”   Swarthout v. Cooke, 562 U.S. 216, 219 (2011)

(per curiam).

      In the prison setting, liberty interests protected by due process “will be

generally limited to freedom from restraint which, while not exceeding the

sentence in such an unexpected manner as to give rise to protection by the Due

Process Clause of its own force, ... nonetheless imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin

v. Conner, 515 U.S. 472, 484 (1995). However, Sandin does not apply to pretrial

detainees, and therefore, a pretrial detainee need not prove that the conditions

under which he was confined exposed him to atypical and significant hardships

in order to demonstrate a liberty interest requiring procedural due process

protection. Eckert v. Grady, No. 3:19-cv-00982 (VAB), 2020 WL 3129478, at *8 (D.

Conn. June 12, 2020) (pretrial detainee need not prove that the conditions under

which he was confined exposed him to atypical and significant hardships in order

to demonstrate a liberty interest requiring procedural due process protection)

(citing Benjamin v. Fraser, 264 F.3d 175, 188–89 (2d Cir. 2001)).

      If there is a liberty interest, the court considers whether the prisoner

received the proper process due to him. When evaluating the processes used in

prison disciplinary and administrative decision making, courts must be “mindful

of the context in which th[e] case arises” and “the deference we owe prison

officials in carrying out their daily tasks.” Proctor v. LeClaire, 846 F.3d 597, 608-


                                         21
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 22 of 38




09 (2d Cir. 2017) (citing Bell v. Wolfish, 441 U.S. 520, 547-48 (1979)).      On a

procedural due process claim, the court evaluates only the procedures used for

the hearing officer to reach his decision.    Id. at 608.   The level of procedural

protection required depends on the purpose of the hearing. Bolden v. Alston, 810

F.2d 353, 357 (2d Cir. 1987).

      For a disciplinary confinement, “an inmate is entitled to advance written

notice of the charges against him; a hearing affording him a reasonable

opportunity to call witnesses and present documentary evidence; a fair and

impartial hearing officer; and a written statement of the disposition, including the

evidence relied upon and the reasons for the disciplinary actions taken.” Sira v.

Morton, 380 F.3d 57, 69 (2d Cir. 2004) (citing Wolff v. McDonnell, 418 U.S. 539,

563-67 (1974)). Further, due process requires that “disciplinary determinations be

supported by some ‘reliable evidence’ of guilt.” Elder v. McCarthy, 967 F.3d 113,

129 (2d Cir. 2020) (quoting Luna v. Pico, 356 F.3d 481, 488 (2d Cir. 2004)). “[A]

prison inmate facing a disciplinary hearing is only entitled to assistance from a

fellow inmate or a prison employee under certain circumstances.”            Eng v.

Coughlin, 858 F.2d 889, 897 (2d Cir. 1988) (citing Wolff, 418 U.S. at 570).       A

prisoner who is illiterate, confined in a restrictive housing unit, transferred to

another correctional institution, or unable to grasp the complex nature of the

issues may be entitled to an assigned advocate to assist him in preparing for the

hearing. Id. (citing Wolff, 418 U.S. at 570). When an inmate has been “afforded a


                                        22
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 23 of 38




fair opportunity to refute” disciplinary charges, an allegation that such charges

were false cannot support a procedural due process claim.       See Livingston v.

Kelly, 423 F. App’x 37, 40 (2d Cir. 2011).

      If, however, the proceeding is administrative, the detainee “must merely

receive some notice of the charges against him and an opportunity to present his

views [either orally or in writing] to the prison official charged with deciding

whether to transfer him to administrative segregation.” Hewitt v. Helms, 459 U.S.

460, 476 (1983).     If a pretrial detainee’s placement in restrictive housing is

reasonably related to a legitimate governmental purpose, it is not considered

punitive. Almighty Supreme Being Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir.

2017). In Wilkinson v. Austin, 545 U.S. 209, 229 (2005), the Supreme Court applied

the standard set forth in Hewitt to a due process claim asserted by inmates who

had been classified for indefinite placement in a high security state prison for

safety and security, rather than disciplinary reasons.

      a.     Disciplinary Hearing

      Defendants assert that Plaintiff received all the process he was due for his

disciplinary hearing. Defs.’ Mem. [ECF No. 36-1 at 10-11]. The record before the

Court shows that Plaintiff received the process due under Wolff.4

      i.     Notice of Disciplinary Charge



4 The Court notes that Plaintiff does not contest that he was provided with an
advisor or that he had the opportunity to contest the charge at the hearing
through the presentation of his own statement, witnesses, and evidence.
                                        23
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 24 of 38




       “In a prison disciplinary proceeding, ‘[d]ue process requires that prison

officials give an accused inmate written notice of the charges against him twenty-

four hours prior to conducting a disciplinary hearing.’” Elder, 967 F.3d at 124

(quoting Sira, 380 F.3d at 70). The notice must permit a “reasonable person” to

“understand what conduct is at issue so that he may identify relevant evidence

and present a defense.” Id. (quoting Sira, 380 F.3d at 72).

       Plaintiff does not dispute that he received the Disciplinary Report on

September 15, 2019, which charged him with Assault on a DOC employee

involving an incident where Plaintiff punched Correction Officer Cruz that same

day.   Defs.’ Rule 56(a) Stmt. [ECF No. 36-6 ¶ 8]; Defs.’ ex. C, Betances declar.

[ECF No. 36-4 at 7]. The Disciplinary Report issued by Defendant Cruz described

the incident with sufficient information for a reasonable person to understand the

conduct at issue. Although the notice did not include the hearing date, the Court

notes that Plaintiff received notice of his charges well in advance of the hearing

on October 9, 2019. Accordingly, the Court will grant the motion for summary

judgment on this aspect of Plaintiff’s due process claim.

       ii.   Evidentiary Support for Guilty Finding and Impartial DHO

       Plaintiff asserts that his written statement of reasons indicated that his

guilty finding was based on the false claim that he had no injuries. Pl.’s Local

Rule 56(a) Stmt. The due process requirement is satisfied if a plaintiff receives a

written statement of reasons that explains what evidence supported a disciplinary


                                         24
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 25 of 38




determination. See Sira, 380 F.3d at 74. A written statement should “afford[ ] the

inmate a reasonable opportunity to explain his actions and to alert officials to

possible defects and evidence.”     Id. The “some evidence” standard “does not

require examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence.”       Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985). “Instead, the relevant question is

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.”       Id.   The Second Circuit, however, has

explained that courts should not “construe[ ] the phrase ‘any evidence’ literally.”

Elder, 967 F.3d at 129 (quoting Luna, 356 F.3d at 488).       Rather, a disciplinary

determination must be supported by “some ‘reliable evidence’ of guilt.”          Id.

(quoting Luna, 356 F.3d at 488). “Due process does not permit a hearing officer

simply to ratify the bald conclusions of others; it requires some inquiry to

determine whether the totality of facts and circumstances reasonably supports

the proffered conclusion.” Id. at 129-30 (quoting Sira, 380 F.3d at 80).

      Upon review of the record, the Court concludes that the “some evidence”

standard is satisfied. The Disciplinary Summary Report indicates that the guilty

finding was based on review of the incident and medical reports that provided

that Correction Officer Cruz had sustained “injuries consistent with being

punched” while Plaintiff was noted as having no injuries. Defs.’ ex. C, Betances

declar. [ECF No. 36-4 at 6]. Plaintiff has submitted medical reports showing that


                                         25
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 26 of 38




he sustained some injury of “mandible pain” and “noted mild swelling” and was

provided with Motrin.       Pl.’s aff., ex. B [ECF No. 45-2 at 13]. However, Hearing

Officer Betances’ decision still reflects a review of the totality of facts and

circumstances that reasonably supports the conclusion that Plaintiff punched

Officer Cruz and was therefore guilty of the disciplinary charge. See Elder, 967 F.

3d at 129-30. Because Plaintiff has not raised an inference that the decision was

not based on substantial evidence or that he lacked an impartial hearing officer,

the Court will grant the motion for summary judgment in Defendants’ favor on

this ground.

      b.        Administrative Segregation Hearing

      Plaintiff asserts that he was deprived of due process with respect to his

Administrative       Placement.       Plaintiff        maintains   that   he   was   placed   in

Administrative Segregation on October 8, 2019, prior to be being found guilty

after a hearing on his disciplinary charge. Pl.’s Additional Material Facts [ECF

No. 5-1 ¶ 3].

      Placement of an inmate on Administrative Segregation Status is “at the

discretion      of   the   Director    of   Offender         Classification    and   Population

Management[,]” but an inmate “shall not be placed in Administrative Segregation

Status without notice and a hearing” before an Administrative Segregation

Hearing Officer who must “examine evidence to support the classification

including the inmate’s and/or any witness statements.” A.D. 9.4(12)(A)-(B). The


                                                  26
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 27 of 38




written notice of the hearing and the reasons for the hearing must be provided to

the inmate at a minimum of two business days prior to the hearing by utilizing a

CN 9402, Notification of Hearing.       A.D. 9.4(12)(C).    Generally, classification

determinations   fall   within   the   category   of   non-punitive   administrative

proceedings subject to the less stringent due process standard under Hewitt.

See Hemingway v. Whidden, No. 3:19-cv-01457 (VAB), 2020 WL 5820596, at *6 (D.

Conn. Sept. 30, 2020) (“Where the inmate’s detention in restrictive confinement is

administrative in nature, such as Security Risk Group classification, his

confinement is assessed under the standard in Hewitt[.]”); Valdez v. City of New

York, No. 11 Civ. 05194 (PAC) (DF), 2013 WL 8642169, at *8 (S.D.N.Y. Sept. 3,

2013), report and recommendation adopted, 2014 WL 2767201 (S.D.N.Y. June 17,

2014). Here, the record shows that Plaintiff was afforded procedural due process

that satisfies both the standards under Wolff and Hewitt.

      The notice of the Administrative Hearing that Plaintiff admits to receiving

on September 24, 2019 provides sufficient information that Plaintiff was being

reviewed for a higher level of security due to his criminal history, his pending

criminal charges for, inter alia, Assault on a Public Safety Officer, Strangulation,

Possession of Pistol/Revolver, Risk of Injury to a Child, and Home Invasion, in

addition to his recent disciplinary charges asserting his assault on Officer Cruz

on September 15, 2019. Pl.’s ex. A [ECF No. 45-2 at 29]. The notice also stated

that the purpose of the hearing was to “determine whether your presence in the


                                         27
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 28 of 38




general population presents a threat to the safety and security of the institutional

community due to repetitive disciplinary infractions and/or involvement in a

serious incident.” Id. The Court concludes that this notice is sufficient to satisfy

due process standards.

      Plaintiff does not dispute that he received a hearing; presented his

opposition to the placement; had the opportunity to present his own statement,

witnesses, and evidence; and was provided with the written notice of the decision

and his right to appeal that decision. See Pl.’s Rule 56(a) Stmt. ¶¶ 13-15, 17 [ECF

No. 45-1]. Nor does he claim that he was deprived of an opportunity to have an

advisor for the hearing.     Hearing Officer Tugie gave the stated reason for

Plaintiff’s Administrative Segregation placement as being “authorized due to

direct/intentional assault on a DOC employee.” Tugie declar. [ECF No. 36-5 at 49].

Because there is some reliable evidence in the record to support the conclusion

that Plaintiff physically assaulted Officer Cruz, the Court concludes that entry of

summary judgment on this claim is appropriate. Plaintiff has not sustained his

burden of showing a violation of the due process standards.

      2.    Substantive Due Process5

      Plaintiff alleges that his administrative segregation at Northern imposed

severe and harsh conditions of confinement, which are designed to be punitive.



5 “Substantive due process protects individuals against government action that is
arbitrary, conscience-shocking, or oppressive in a constitutional sense, but not
against government action that is ‘incorrect or ill-advised.’” Lowrance v. Achtyl,
                                       28
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 29 of 38




[ECF No. 1 ¶ 39]. Pretrial detainees have a liberty interest in not being punished

by the conditions of their pretrial confinement. Wolfish, 441 U.S. at 535 (“Under

the Due Process Clause, a detainee may not be punished prior to an adjudication

of guilt in accordance with due process of law”). “A pretrial detainee may not be

punished at all under the Fourteenth Amendment, whether ... by deliberate

indifference to conditions of confinement, or otherwise.” Darnell v. Pineiro, 849

F.3d 17, 35 (2d Cir. 2017). A pretrial detainee can state a substantive due process

claim by showing that the defendants were deliberately indifferent to the

conditions of his confinement or he can show that the conditions were punitive.

Id. at 34 n.12. Defendants argue that Plaintiff cannot show any substantive due

process violations because Plaintiff’s placement in Administrative Segregation

was not arbitrary, the conditions of Administrative Segregation serve legitimate

penological purposes, and Defendants did not act with deliberate indifference.

      Plaintiff alleges that the Administrative Segregation conditions were more

restrictive than general population confinement and included, inter alia, isolation;

deprivation of social interaction and recreation; 23- to 24-hour cell confinement;

one social call per week; one thirty-minute visit per week with a family member;

inadequate ventilation; faulty plumbing; deprivation of access to information

such as news; three showers a week; and inadequate food. [ECF No. 1 ¶ 39]. He

claims other special circumstances individuals housed at Northern are not



20 F.3d 529, 537 (2d Cir. 1994) (internal citations omitted).
                                           29
           Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 30 of 38




subjected to these conditions of confinement and have two hours of recreation;

showers every day; meals in group settings; and visits and phone calls equal to

the general population. Id. at ¶ 40. The Court must consider whether entry of

summary judgment is appropriate on Plaintiff’s substantive due process claims

based on punitive conditions or deliberate indifference to his inhumane

conditions of confinement.

       a.       Restrictive Punitive Conditions

       A pretrial detainee’s placement in restrictive housing that is reasonably

related to a legitimate governmental purpose is not considered punitive. Milling,

876 F.3d at 55. However, the Second Circuit explained that prison officials violate

substantive due process when they “adhere[] reflexively to a practice” to place a

pretrial     detainee   in    administrative       segregation      without   “individualized

consideration of [the plaintiff's] circumstances” and “regardless of [the pretrial

detainee’s] actual threat, if any, to institutional security.”          Id. at 57. Here, the

record      demonstrates     that   Plaintiff’s    Administrative    Segregation    Program

placement was determined through an individualized consideration of Plaintiff’s

circumstances and the charges against him of assault on a DOC employee.

Plaintiff has not adduced evidence showing that the placement decision was

arbitrary or not reasonably related to the legitimate purpose of protecting against

a safety threat posed by Plaintiff’s demonstrative proclivities.




                                              30
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 31 of 38




      Even if Plaintiff, as a pretrial detainee, has been properly placed in the

Administrative Segregation program, he may still raise a substantive due process

claim based on the imposed Administrative Segregation conditions, “which must

be reasonably related to a legitimate government purpose, such as institutional

security.” Wilson v. Santiago, No. 3:19-cv-01807 (JAM), 2020 WL 5947322, at *4

(D. Conn. Oct. 7, 2020) (citing Milling, 876 F.3d at 55). In Milling, “[t]he Second

Circuit raised questions about whether certain conditions ‘were reasonably

related to the ostensible goal of prison security,’ including solitary confinement

for 23 hours per day, showering in leg irons and wet underwear, no programming

or counseling therapy, and strict limits on visits, phone calls, and mail.” Wilson,

2020 WL 5947322, at *4 (quoting Milling, 876 F.3d at 58).

      “[I]n assessing whether restrictions on pretrial detainees comport with

substantive due process, ‘a court must decide whether the restriction is imposed

for the purpose of punishment or whether it is but an incident of some other

legitimate governmental purpose.’” Milling, 876 F.3d 48, 55 (2d Cir. 2017) (quoting

Bell, 441 U.S. at 538).   “Absent proof of intent to punish, ‘that determination

generally will turn on whether an alternative purpose to which the restriction may

rationally be connected is assignable for it, and whether it appears excessive in

relation to the alternative purpose assigned.’” Id. (quoting Bell, 441 U.S. at 538).

It is well settled that “the government has a legitimate interest in the security of

prisons, and that prison officials should be afforded deference in the adoption


                                         31
        Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 32 of 38




and execution of policies and practices ... needed to preserve internal order and

discipline and to maintain institutional security.”        Milling, 876 F.3d at 55.

Additional objectives that could justify the imposition of restrictive conditions on

pretrial detainees include “mak[ing] certain no weapons or illicit drugs reach

detainees,” “ensuring a detainee’s presence at trial,” and “manag[ing] the facility

in which the individual is detained.” Bell, 441 U.S. at 540.

       DOC Administrative Directive 9.4 and Attachment A/1 set forth that the

Administrative Segregation Program comprises three phases and that an

inmate’s progression through phases is “contingent upon successful completion

of specific program components in accordance with unit policies.” A.D.9.4(12)(G)

[ECF No. 42-3 at 9]; Attachment A/1 [ECF No. 42-4]. In support of their argument

that   the restrictive Administrative Segregation conditions serve legitimate

penological interests, Defendants have provided the declaration of Director of

Offender Classification and Population Maiga, who represents that the objectives

of restrictive conditions are “to deter problematic inmates,” “motivate better

behavior by providing incentives to progress out of the restrictive conditions,”

and that inmate property and movement are restricted “to make it easier for

correctional staff to provide security.” Maiga declar. [ECF No. 42-2 at 4]. Plaintiff

refutes the Defendants’ assertion of penological justifications for the restrictive

Administrative Segregation conditions by asserting that his 23-hour confinement

in a cell alone constitutes punishment, and he appears to indicate that this


                                         32
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 33 of 38




condition is not important to safe-keeping of the prisoners. Pl.’s Mem. [ECF No.

45-1 at 11]. However, courts “‘ordinarily defer to [the] expert judgment’ of prison

officials ‘in the absence of substantial evidence in the record to indicate that the

officials have exaggerated their response’ to administrative considerations. [I]f a

particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Cabral v. Strada, 513 F. App’x 99, 101 (2d Cir. 2013) (quoting Bell,

441 U.S. at 538-39). Here, the record raises no inference that the Administrative

Segregation Program’s restrictions are excessive or not rationally related to the

asserted legitimate prison security and correctional objectives. Accordingly, the

Court will grant the motion for summary judgment in Defendants’ favor on

Plaintiff’s substantive due process claim based on restrictive conditions.

      b.    Deliberate Indifference

      Plaintiff may also assert that Defendants were deliberately indifferent to his

conditions of confinement.    To state a claim for deliberate indifference under

either the Eighth or Fourteenth Amendment, Plaintiff must satisfy an objective

element by showing the challenged “conditions, either alone or in combination,

pose an unreasonable risk of serious damage to his health, which includes the

risk of serious damage to physical and mental soundness.” Darnell, 849 F.3d at

30 (quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013)). “[T]he conditions

themselves must be evaluated in light of contemporary standards of decency.”


                                        33
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 34 of 38




Id. (citation and internal quotation marks omitted). This inquiry focuses on the

“severity and duration” of the conditions, “not the detainee’s resulting injury.”

Id. (citing Willey, 801 F.3d at 68). Conditions are also considered in combination

where one combines with another to affect one identifiable human need.           See

Wilson v. Seiter, 501 U.S. 294, 304 (1991); see also Darnell, 849 F.3d at 32 (“the

conditions must be analyzed in combination, not in isolation, at least where one

alleged deprivation has bearing on another.”). Under the second element for a

Fourteenth Amendment claim, “the mens rea prong, a detainee must allege that

the prison official “acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition

posed to [him or her] even though the [prison]-official knew, or should have

known, that the condition posed an excessive risk to health or safety.” Id.

      Defendants maintain that Plaintiff’s complaints about his conditions of

unsanitary plumbing conditions, food deprivations, and lack of ventilation are

baseless, and that Plaintiff never complained about his conditions posing serious

risk of harm to his health or wellbeing. Defs.’ Mem. [ECF No. 42 at 4-5]; Chevalier

declar. [ECF No. 42-5 ¶ 4]. In response, Plaintiff has submitted an inmate request

to non-defendant Unit Manager Chevalier dated December 4, 2019 and a Level-1

Grievance dated December 17, 2019, complaining about violation of his due

process rights due to his long-term isolation and harsh conditions in the

Administrative Segregation Program. Pl. ex. [ECF No. 45-1 at 1-3]. In his federal


                                         34
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 35 of 38




complaint, Plaintiff alleges that he told Hearing Officer Tugie he should not be

placed in long-term punitive administrative segregation. [ECF No. 1 ¶ 35], and

that he appealed his Administrative Segregation placement but that Quiros

denied his appeal. Id. at 47. However, Plaintiff has not provided any evidentiary

support showing that he had made any Defendants aware of conditions posing a

risk of serious harm to him, and the record evidence fails to indicate that

Defendants knew, or should have known, that Plaintiff was subjected to a risk of

serious harm due to his conditions of confinement.         The Court notes that

Plaintiff’s attached Administrative Segregation appeal complains about his

erroneous classification but provides no information about his conditions of

confinement posing a risk of harm to his health and wellbeing. See Admin. Seg.

Appeal [ECF No. 45-2 at 25-26]. Accordingly, the Court will grant the motion for

summary judgment in Defendants’ favor because no reasonable jury could find

based on the record that Defendants acted with the mens rea required for a

Fourteenth Amendment deliberate indifference claim.

      B.       Fourteenth Amendment Equal Protection

      Plaintiff alleges Defendants violated his right to equal protection under the

Fourteenth Amendment Equal Protection Clause by imposing harsh conditions of

confinement that were not imposed on other similarly situated individuals. [ECF

No. 1 ¶ 58].




                                        35
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 36 of 38




      The Fourteenth Amendment Equal Protection Clause provides that “[n]o

state shall ... deny to any person within its jurisdiction the equal protection of the

laws.” U.S. Const. amend. XIV, §1. The Equal Protection Clause “is essentially a

direction that all persons similarly situated should be treated alike.”       City of

Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). In order to prove

a violation of the Equal Protection Clause, a plaintiff must demonstrate evidence

of “purposeful discrimination ... directed at an identifiable or suspect class.”

Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995) (citations omitted). Thus, to

prevail on an equal protection claim, a plaintiff must allege that (1) compared with

others similarly situated he or she was treated differently; and (2) that such

different treatment was based on impermissible considerations such as race,

national origin, religion or some other protected right.         See Colantuono v.

Hockeborn, 801 F. Supp. 2d 110, 118 (W.D.N.Y. 2011) (citation omitted).

      When a suspect classification is not at issue, the Equal Protection Clause

still requires that individuals are treated the same as “similarly situated

individuals.”   Fortress Bible Church v. Feiner, 694 F.3d 208, 222 (2d Cir. 2012).

Thus, a plaintiff may bring a “class of one” equal protection claim “where the

plaintiff alleges that [he] has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in

treatment.”     Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).     In the

Second Circuit, a class-of-one plaintiff “must show an extremely high degree of


                                         36
          Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 37 of 38




similarity between themselves and the persons to whom they compare

themselves.”      Clubside v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006) (citation

omitted).     The similarity between the plaintiff and comparators provides “an

inference that the plaintiff was intentionally singled out for reasons that so lack

any reasonable nexus with a legitimate governmental policy that an improper

purpose—whether personal or otherwise—is all but certain.” Witt v. Village of

Mamaroneck, No. 12-CV-8778 (ER), 2015 WL 1427206, at *5 (S.D.N.Y. Mar. 27,

2015), aff’d, 639 F. App’x 44 (2d Cir. 2016) (quoting Neilson v. D’Angelis, 409 F.3d

100, 105 (2d Cir. 2005)).

      Plaintiff has not alleged a membership in a suspect classification because

prisoners in general are not a suspect class. See Graziano v. Pataki, 689 F.3d

110, 117 (2d Cir. 2012).     Thus, Plaintiff is proceeding under a “class of one”

theory. Plaintiff asserts that other special circumstances inmates were housed at

Northern in his same housing unit but were not subjected to the same conditions

as they were permitted all of their property, a minimum of two hours recreation

each day, showers each day, meals in group settings, and the same amount of

visits and telephone calls as the general population. Pl.’s Mem. [ECF No. 45-1 at

13-14].     However, Plaintiff has not made any demonstration that he and these

special circumstances inmates are similar to such a high degree that no rational

basis exists for the alleged difference in treatment between Plaintiff and the

certain other special circumstances inmates.     See Gray v. Bansley / Anthony /


                                         37
       Case 3:19-cv-01899-VLB Document 52 Filed 05/19/21 Page 38 of 38




Burdo LLC, No. 3:19-cv-01869 (KAD), 2020 WL 292230, at *5 (D. Conn. Jan. 21,

2020) (dismissing class-of-one equal protection claim where plaintiff’s allegations

failed to show an extremely high degree of similarity so as to suggest an

inference that no rational basis existed for differential treatment).

      As no reasonable jury could find that Defendants violated Plaintiff’s equal

protection rights based on the record evidence, the motion for summary

judgment must be granted on this claim.

                                   IV. Conclusion

      For the foregoing reasons, the Court GRANTS Defendants’ motion for

summary judgment [ECF No. 36] on the complaint in its entirety. The clerk is

instructed to close this case and enter judgment for Defendants.



                                        ______/s/_____________________
                                        Vanessa L. Bryant
                                        United States District Judge


      SO ORDERED at Hartford, Connecticut this 19th day of May, 2021.




                                          38
